Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 10, “…a plurality of kinds of actions…” is indefinite as it is not clear what ‘actions’ Applicant is specifically referring to.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6032097 A to Iihoshi et al (“Iihoshi”).

Regarding claim 1, Iihoshi teaches a control device which controls, at least, one vehicle of unmanned vehicles forming a group of unmanned 

Regarding claim 9, Iihoshi teaches a control method of controlling, at least, one vehicle of unmanned vehicles forming a group of unmanned vehicles (see figs. 1, 4a, 4b, 5, and 8 at least), the control method comprising: acquiring information on a state of another vehicle; acquiring a sensor signal containing information on a state of one vehicle (through port 11; see fig. 1 at least); calculating comparison values for a plurality of kinds of actions that the one vehicle is to take by using acquired information on the one vehicle and the another vehicle (the calculation is to correct acceleration, speed and deviation/error - col. 7, line 50 – col. 8, line 51 at least); selecting an action that the one vehicle is to take, based on calculated comparison values for a plurality of kinds of actions (col. 7, line 50 – col. 8, line 51); 7Docket No. J-19-0058calculating an operation amount of the one vehicle by using information on the selected action and information on a state of the another vehicle (when, e.g., considering predicted inter-vehicular distance with regard to time and/or speed – col. 9, lines 21 – 65 at least); and setting an operation setting value (braking forces) of an actuator (brake pedal) for 

Regarding claim 10, Iihoshi teaches a non-transitory program recording medium recording a program (col. 6, lines 24 – 34) for controlling, at least, one vehicle of unmanned vehicles forming a group of unmanned vehicles (see figs. 1, 4a, 4b, 5, and 8 at least), the program causing a computer to execute: processing of acquiring information on a state of another vehicle (figs. 4a, 5 at least support acquiring status of another vehicle – ‘Target 2’); processing of acquiring a sensor signal containing information on a state of one vehicle (through port 11; see fig. 1 at least); processing of calculating comparison values for a plurality of kinds of actions that the one vehicle is to take by using acquired information on the one vehicle and the another vehicle (the calculation is to correct acceleration, speed and deviation/error - col. 7, line 50 – col. 8, line 51 at least); processing of selecting an action that the one vehicle is to take, based on calculated comparison values for a plurality of kinds of actions (col. 7, line 50 – col. 8, line 51); processing of calculating an operation amount of the one vehicle by using information on the selected action and information on a state of the another vehicle (when, e.g., considering .
Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of controlling a group of unmanned vehicles, the prior art of record fail to teach, in combination with other limitations, generate, a first evaluation function for the operation amount of the one vehicle, based on information on a state of the one vehicle, and a second evaluation function for the operation amount of the another vehicle, based on information on a state of the another vehicle, and calculate, as the comparison values, evaluation function improvement degrees at a time of taking a plurality of kinds of actions that the one vehicle is to take, based on the first evaluation function and the second evaluation function, and select an action that the one vehicle is to take by comparing the evaluation function improvement degrees with each other, which are calculated for each of a plurality of actions that the one vehicle is to take.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668